Judgments, Supreme Court, Bronx County (Ira Globerman, J.), rendered January 13, 1998, convicting defendant, upon his pleas of guilty, of robbery in the first degree and criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to consecutive terms of 5 to 10 years and 2 to 4 years, unanimously affirmed.
The record establishes that defendant made a valid waiver of his right to appeal, and there is nothing in the record to support defendant’s assertion that such waiver was the result of coercion by counsel. To the extent that defendant is challenging the voluntariness of his plea, such claim survives the waiver (People v Seaberg, 74 NY2d 1, 10). However, there is no basis for reversal. The court properly denied defendant’s motion to withdraw his plea since his allegations in support of that motion were completely contradicted by the record of the plea allocution, which established that the plea was knowing, intelligent and voluntary (see, People v Frederick, 45 NY2d 520). Concur—Tom, J.P., Buckley, Sullivan, Ellerin and Wallach, JJ.